Citation Nr: 1019810	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-03 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected major depressive disorder, to include 
anxiety disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a hemorrhoidectomy. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John C. Cox, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision, which 
granted a claim for service connection for major depressive 
disorder, to include anxiety disorder, and assigned a 10 
percent evaluation, effective September 26, 2005; and a 
February 2008 RO decision, which continued an evaluation of 
10 percent for service-connected residuals of 
hemorrhoidectomy.

The Board notes that the February 2008 RO decision also 
increased the evaluation assigned to the Veteran's service-
connected major depressive disorder, to include anxiety 
disorder, to 30 percent, effective September 26, 2005.  Since 
the RO did not assign the maximum disability rating possible, 
the appeal for a higher evaluation remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In October 2007, a local hearing was held before a Decision 
Review Officer at the Indianapolis, Indiana RO.  A transcript 
of that proceeding has been associated with the claims 
folder.

With regard to the Veteran's claim for an increased 
evaluation for service-connected residuals of 
hemorrhoidectomy, the Board acknowledges that the Veteran 
previously submitted an October 2005 notice of disagreement 
(NOD) with regard to a September 2005 RO decision assigning a 
10 percent evaluation to the Veteran's residuals of 
hemorrhoidectomy, effective August 9, 1999.  A statement of 
the case (SOC) was issued in July 2006 with respect to this 
claim.  However, the Veteran's January 2007 VA Form 9 Appeal 
was not timely with regard to this issue.  As such, this 
issue was not properly appealed to the Board at that time.  
The Board has considered the recent case of Percy v. 
Shinseki, 23 Vet. App. 37 (2009), wherein the United States 
Court of Appeals for Veterans Claims (Court) found 
38 U.S.C.A. § 7105 was not intended to foreclose the Board's 
exercise of jurisdiction over a matter in which a substantive 
appeal was untimely.  Consequently, because the 60-day filing 
period is not jurisdictional, VA may waive any issue of 
timeliness in the filing of the substantive appeal, either 
explicitly or implicitly, and is not required to close an 
appeal for failure to file a timely substantive appeal.  The 
Court in Percy also went on to determine that any issue 
concerning the timely filing of the substantive appeal in 
that particular case was waived by VA, due to the fact that 
VA seemed to have treated the Veteran's appeal as if it were 
timely perfected for more than 5 years before being raised by 
the Board in the first instance, including almost 2 years 
after a Board hearing was held on the claim.

The case at hand, however, is distinguishable from the case 
in Percy in that the RO informed the Veteran in the February 
2008 RO decision that it would not accept the January 2007 VA 
Form 9 appeal as a substantive appeal of this issue, due to 
the fact that it was untimely.  Instead, it would consider 
the January 2007 VA Form 9 Appeal as a new claim for an 
increased evaluation for service-connected residuals of 
hemorrhoidectomy.  Neither the Veteran, nor his 
representative took issue with the finding by the RO that the 
January 2007 VA Form 9 was untimely with respect to this 
issue.  Additionally, this issue was never certified to the 
Board.  As such, while the Board acknowledges that the Court 
in Percy found that VA could waive any issue of timeliness in 
the filing of the substantive appeal, either explicitly or 
implicitly, and the Court determined that the Veteran's 
appeal in that case should not be dismissed due to the fact 
that it had been treated as on appeal for 5 years, the Board 
finds that the facts in this case are clearly distinguishable 
from the facts of Percy, in that the Veteran was specifically 
informed that the issue of entitlement to an increased rating 
for residuals of hemorrhoidectomy was not properly appealed 
to the Board and the Veteran has not since disagreed.  For 
these reasons, the Board concludes that the September 2005 
denial of this issue was not properly appealed and is, 
therefore, not before the Board.  

Nevertheless, as noted above, the Veteran's January 2007 VA 
Form 9 Appeal was construed as a new claim for an increased 
rating for the Veteran's service-connected residuals of a 
hemorrhoidectomy.  This claim was denied in the February 2008 
rating decision.  In March 2008, the Veteran's representative 
submitted a statement on the Veteran's behalf indicating that 
he believed the February 2008 RO decision was wrong.  As 
such, the Board will interpret this statement as a NOD with 
regard to the February 2008 denial of his claim for an 
increased rating for service-connected residuals of 
hemorrhoidectomy.  Subsequent to the March 2008 NOD, however, 
a new SOC was not issued with respect to this issue.  As 
such, this issue must be remanded for the reasons discussed 
below. 

Additionally, the Board notes that, in the case of Rice v. 
Shinseki, the Court held, in substance, that every claim for 
a higher evaluation includes a claim for TDIU where the 
Veteran claims that his service-connected disabilities 
prevents him from working.  The Board notes that the 
Veteran's representative asserted in a December 2008 
statement that the Veteran has become impaired to the extent 
that he is unemployable at this time as a result of his 
active duty service.  Accordingly, because the record has 
raised such claims, the Board has characterized the issues on 
appeal as including a claim for entitlement to TDIU.

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected residuals of a hemorrhoidectomy 
and entitlement to TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's service-connected major depressive disorder, to 
include anxiety disorder is manifested by complaints of mild 
memory loss, depressed mood, anxiety, feelings of panic, and 
suspiciousness or paranoia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
major depressive disorder, to include anxiety have not been 
met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in January 2006 and February 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, March 2006 
and February 2007 letters described how appropriate 
disability ratings and effective dates were assigned.  

Additionally, for initial rating claims or claims for an 
earlier effective date, where, as here, service connection 
has been granted and the initial rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a NOD with 
the rating or the effective date of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with an examination for his 
service-connected major depressive disorder, to include 
anxiety disorder in January 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The examiner reviewed the claims file and thoroughly 
interviewed and examined the Veteran.  Barr.  The Board finds 
this examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to 
base a decision with regards to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected major depressive disorder, to 
include anxiety disorder is evaluated under Diagnostic Code 
9434.  The regulations establish a general rating formula for 
mental disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings 
are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).


The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 30 percent evaluation adequately 
compensates the Veteran for his service-connected major 
depressive disorder, to include anxiety disorder.  A higher 
rating is not warranted. 

The Board notes that the Veteran underwent a VA examination 
for his service-connected major depressive disorder, to 
include anxiety disorder most recently in January 2008.  The 
examiner reviewed the claims file and noted that the Veteran 
is currently receiving treatment for a substance-induced 
psychotic disorder.  The Veteran reported that Valium helps 
for his anxiety some but that other symptoms of depression, 
grandiosity, and cognitive problems are about the same.  He 
feels helpless at times.  The Veteran reported that he has 
continuing problems of wanting to be away from others because 
he feels that he smells since his rectal surgery in the navy.  
He feels anxious around others for any length of time and 
gets depressed about it.  The examiner noted that the Veteran 
has developed some cognitive problems due to a brain aneurysm 
or pot smoking or both.  His current psychiatrist feels that 
his paranoia (grandiosity) may be due to long-time marijuana 
smoking.  The Veteran was noted as being clean, neatly 
groomed, and appropriately dressed.  His speech was 
spontaneous, clear, and coherent.  His affect was 
appropriate, and his mood was anxious and expansive.  He was 
intact to person and place but not to time.  The examiner 
noted that the Veteran did not have hallucinations, sleep 
impairment, inappropriate behavior, obsessive/ritualistic 
behavior, homicidal thoughts, suicidal thoughts, episodes of 
violence, or problems with activities of daily living.  He 
was noted as having good impulse control and the ability to 
maintain minimum personal hygiene.  He was noted as having 
panic attacks, but then it was further noted that these are 
not really panic attacks so much as a lot of anxiety, 
especially if around other people.  The Veteran reported that 
he is married but has continuing plans to divorce his wife 
and move to Montana.  He reported that he and his wife 
generally get along well but he wants his freedom.  He does 
not socialize but is able to handle customers for a short 
time and sees some regular customers as "friends" but only 
seen in the store.  He has a number of hobbies, to include 
photography, painting, hunting, martial arts, and fishing.  
The Veteran's remote memory was noted as mildly impaired, and 
his recent and immediate memory were noted as moderately 
impaired.  The Veteran reported that he has had problems with 
memory since he was diagnosed with a brain aneurysm 3 years 
ago.  It was noted that the Veteran has owned and ran a 
camera repair shop for more than 20 years.  The Veteran was 
diagnosed with a mood disorder secondary to a medical 
condition and a cognitive disorder, not otherwise specified.  
The examiner noted that problems with depression, social 
anxiety, and grandiosity are related to his mood disorder, 
which is secondary to his service-connected medical disorder.  
His cognitive symptoms are totally separate.  His overall GAF 
score was noted to be a 55.  Without the cognitive problems 
and due to the mood disorder, it is estimated to be a 60.  
The examiner concluded by stating that the Veteran does not 
have total occupational and social impairment.  He further 
noted that there appears to be little, if any, effect of mood 
disorder on occupational functioning.  It may have affected 
family relationships.  They are more likely than not to have 
tolerated some of his moods and strange ideas and behavior.  
There is some reduced productivity due to the cognitive 
disorder but that is not seen as service connected. 

The Veteran also underwent a VA examination in January 2006.  
The examiner reviewed the claims file.  At this examination, 
the Veteran reported that he has been divorced twice and is 
in the process of filing for a divorce from his present wife.  
The Veteran reported that he initiated the divorce because he 
wants to be alone.  He also reported that she is an alcoholic 
and he feels no emotional connection to her.  He stated that 
he is waiting to find someone to buy their business before he 
finalizes the divorce.  The Veteran indicated that he has a 
fairly good relationship with his children; although, he 
would like to see them more often.  He reported that he has 
only one friend and prefers to socially isolate himself 
because he believes he smells bad, which makes him anxious 
around people.  His activities and leisure pursuits include 
fishing, photography, making things out of metal, and martial 
arts.  He has no history of suicide attempts or assault.  It 
was noted that the Veteran had a chronic history of substance 
abuse.  The examiner noted that the Veteran's ability to 
interact with others is significantly impaired by his 
obsession related to uncontrollable flatulence, leakage of 
fecal matter, and body odor.  Despite his obsession, he has 
managed to be a successful business owner and has been 
involved in long-term relationships.  The Veteran was noted 
as being clean, neatly groomed, and appropriately dressed.  
His speech was clear and coherent, and his affect was 
appropriate and full.  His mood was noted as anxious.  He was 
noted as having some attention disturbance (short attention 
span).  He was intact to person, place, and time.  The 
Veteran reported that he bathes 8 to 10 times per day and 
uses a roll of toilet paper daily, due to concerns regarding 
daily fecal leakage and frequent uncontrollable flatus.  The 
Veteran reported feelings of panic and anxiety directly 
related to social interaction and social settings.   The 
Veteran denied the presence of suicidal thoughts but reported 
that he had a history of suicidal ideation 10 years ago.  He 
denied attempts and acknowledges vague ideation.  The 
examiner assigned the Veteran a GAF score of 70.  

Additionally, the Board has reviewed the Veteran's relevant 
VA treatment records. 

With specific regard to establishing and maintaining 
effective work and social relationships, the Board notes that 
the Veteran has reported that he does not socialize and has 
only one friend.  See VA examination reports, January 2006 
and January 2008; VA treatment record, July 2006.  However, 
the Veteran asserted at the October 2007 hearing that he has 
good friends who he speaks with on the phone periodically.  
He also indicated in an April 2008 VA treatment record that 
he has a few friends whom he meets with at times.  
Additionally, the Veteran has reported that he has a fairly 
good relationship with his children.  See VA examination 
report, January 2006.  At his October 2007 hearing, he 
indicated that he is very close with his children and spends 
every weekend he can with them.  While he has indicated that 
he is continuing with plans to get a divorce, he also 
reported that he and his wife generally get along well but he 
wants his freedom.  See VA examination, January 2008.  He has 
been married for 20 years.  With regard to work 
relationships, the Veteran reported at the January 2008 VA 
examination that he is able to handle customers for a short 
time and sees some regular customers as "friends" but only 
seen in the store.  

The Veteran's mood has been described as anxious and fair or 
fine.  See VA treatment records, July 2006 and November 2007; 
VA examination report, January 2006.  His affect was 
described as appropriate at both VA examinations.  He has 
reported feeling depressed and anxious.  See VA treatment 
record, April 2008.  His speech has been described as 
unremarkable, with normal rate, tone, and volume.  See VA 
treatment records, November 2007 and December 2007.  He has 
been described as fully alert and oriented.  See VA treatment 
records, November 2007 and April 2008.  

The Veteran has been noted as having components of paranoia.  
See VA treatment records, November 2007 and December 2007.  
It has also been noted that he is a long-term marijuana-
smoker, and his marijuana use is probably what is driving his 
psychosis and paranoia.  See VA treatment record, December 
2007.  The Veteran has been noted as having paranoid 
ideations.  See VA treatment record, April 2008.  In an 
August 2007 VA treatment record, it was noted that the 
Veteran seemed very paranoid but appears to have been on the 
edge of delusion for many years.  It was further noted that 
most likely his chronic marijuana use has pushed him further 
into psychosis/paranoia.  

The Veteran's memory was noted in the January 2008 VA 
examination report as being mildly impaired, and his recent 
and immediate memory were noted as moderately impaired.  
However, it has also been noted that his memory is intact for 
remote, immediate, and recent information.  See VA treatment 
records, November 2007 and April 2008.  Moreover, it was 
noted in the January 2008 VA examination report that the 
Veteran's cognitive symptoms are totally separate from his 
service-connected disability.  Additionally, the Veteran 
reported at his October 2007 local hearing that he has had 
memory problems since he had a brain aneurysm 3 years prior.  

The Board notes that the Veteran has indicated in the past 
that he struggles with feelings of hopelessness and, while 
having no overt ideas of suicide or homicide, he has 
indicated that he has thoughts that he would be better off 
dead.  See VA treatment record, June 2005.  He also indicated 
in the January 2006 VA examination report that he had a 
history of suicidal ideation 10 years ago and acknowledged 
vague ideation.  However, the Veteran has more frequently 
denied suicidal or homicidal ideations throughout his VA 
medical records.    

Based on the medical evidence of record, the Board concludes 
that the Veteran's major depressive disorder, to include 
anxiety disorder does not more nearly approximate the 
criteria for a 50 percent rating.  It is true that the file 
reflects that the Veteran has had difficulty establishing 
social relationships, disturbances of mood, and memory loss.  
However, the medical evidence of record does not reflect that 
the Veteran has circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.  Moreover, the Board 
finds his current 30 percent rating already compensates him 
for his primary symptoms of anxiety, depressed mood, 
suspiciousness, panic, and mild memory loss.  Additionally, 
while the Veteran has been noted as having some memory loss, 
it has also been specifically stated that his cognitive 
symptoms are totally separate from his service-connected 
disability.  The Board recognizes his complaints of social 
impairment.  However, he has apparently been able to maintain 
relationships with his children, get along with his wife of 
20 years, and run a successful business.  Furthermore, he is 
able to take part in a number of hobbies, to include 
photography, painting, hunting, martial arts, and fishing.  

The Board recognizes that the Veteran has reported having 
thoughts in the past that he might be better off dead.  
However, the record also reflects that the Veteran has more 
frequently denied suicidal ideation.  Given the isolated and 
sporadic nature of his reports that the sometimes feels that 
he may be better off dead, and the fact that his psychiatric 
disability is otherwise shown to manifest symptoms supporting 
a 30 percent rating, the Board concludes that his disability 
more closely approximates the criteria for no more than a 30 
percent evaluation.  38 C.F.R. § 4.7 (2009).

The Board notes that the Veteran's representative submitted a 
statement in June 2008 requesting that the Veteran be 
assigned an 80 percent rating and listing symptoms which he 
believes reflect such a rating.  The Board acknowledges these 
assertions.  However, for the reasons discussed above, the 
Board finds the medical evidence of record clearly reflects 
that his symptoms more closely approximate the criteria for a 
30 percent evaluation.  

In addition, in rendering this decision, the Board has taken 
into account that the Veteran's GAF score has been recorded 
at a 45, a 60, and a 70.  See VA treatment records, November 
2007 and April 2008; VA examination reports, January 2006 and 
January 2008.  According to the GAF scale, scores ranging 
from 41 to 50 can reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 47.  Scores ranging from 51 to 60 can reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  A GAF 
score of 61 to 70 can reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  The Board acknowledges that the 
Veteran's GAF score has been recorded at 45, which can 
reflect serious symptoms.  However, upon review of the 
symptoms reported in the Veteran's VA medical records and 
examination reports, as well as consideration of the fact 
that he has also been recorded as having a GAF score of 70, 
the Board does not find the Veteran's recorded symptoms 
reflect a disability so severe as to warrant an increased 
rating.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In this regard, 
the Board acknowledges that the Veteran indicated at the 
October 2007 hearing that he cannot be employed by anyone 
else because of his flatulence problem.  He did not, however, 
specifically indicate that he could not maintain employment 
due to his major depressive disorder, to include anxiety 
disorder.  Additionally, the Board notes that the evidence of 
record reflects that the Veteran has maintained a successful 
business for over 20 years.  Thus, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  See 
Fenderson, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected major depressive disorder, to include 
anxiety disorder is denied. 


REMAND

The Board notes that, in a February 2008 rating decision, the 
RO denied the Veteran's claim for an increased evaluation for 
residuals of hemorrhoidectomy.  The Veteran's representative 
submitted a statement on his behalf in March 2008 indicating 
that the Veteran disagreed with the denial of this claim.  
The Veteran was not afforded a recent SOC addressing this 
issue.  The claim must now be remanded to allow the RO to 
provide the Veteran with an appropriate SOC on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  The issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

With regard to the Veteran's claim for entitlement to TDIU, 
the Board finds this issue to be inextricably intertwined 
with the issue of entitlement to an increased evaluation for 
residuals of hemorrhoidectomy.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Therefore, the Board cannot fairly 
proceed in adjudicating this issue until any outstanding 
matters with regard to the Veteran's claim for an increased 
evaluation for residuals of hemorrhoidectomy have been 
resolved.

Additionally, the RO should take this opportunity to verify 
that all necessary development for the Veteran's claim for 
entitlement to TDIU has been conducted.  Specifically, the RO 
should provide the Veteran with a notice letter detailing the 
requirements for establishing entitlement to TDIU. 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a SOC as to the 
issue of entitlement to an evaluation in 
excess of 10 percent for service-
connected residuals of a 
hemorrhoidectomy.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.

2.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran 
should be properly notified of how to 
substantiate a claim for entitlement to 
TDIU.

3.	Then, the RO/AMC should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was 
submitted since the most recent SOC or 
supplement statement of the case (SSOC).  
In the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


